Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed November 9, 2020 is acknowledged and has been entered.  Claims 1, 4, and 7-10 have been amended.  Claim 21 has been cancelled.  Claims 22-27 have been added.  Accordingly, claims 1-5, 7-11, 15-20, and 22-27 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 21 are now moot in light of Applicant's cancellation of the claim.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1-5, 7-11, and 15-20 under 35 U.S.C. 101 as being directed to a judicial exception, is hereby, withdrawn.  

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing 

Claim Objection

6.	Claim 1 is objected to in reciting, “statistically significantly difference.”  It should recite, “statistically significant difference.”  
7.	Claim 7 is objected to in reciting, “statistically significantly difference.”  It should recite, “statistically significant difference.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-5, 7-11, 15-20, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "statistically significant difference" in claim 1 is a relative phrase which renders the claim indefinite.  The phrase "statistically significant difference" in measured amount of each one of IL-8, IL-10, TNF-Alpha, and total IgE in an NCGS 
The phrase "statistically significant difference" in claim 7 is a relative phrase which renders the claim indefinite.  The phrase "statistically significant difference" in measured amount of each one of IL-8, IL-10, TNF-Alpha, and total IgE in an NCGS patient relative to predetermined control values representative of individuals known not to have NCGS, is not defined in Applicant’s disclosure and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-5, 7-11, 15-20, and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement 
As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
The nature of the invention- the invention is directed to a method of measuring at least two biomarkers associated with NCGS (non-coeliac gluten sensitivity) in blood sample of an individual suspected of having NCGS; the method specifically measures a statistically significant difference in the amount of any two of IL-8 (CXCL8, Interleukin 8, neutrophil chemotactic factor), IL-10 (CSIF, cytokine synthesis inhibitory factor), TNF-Alpha (TNF-α), and total IgE (immunoglobulin E) in the individual’s sample relative to predetermined control values in individuals with no NCGS.  
The state of the prior art- the prior art of record (Volta reference in Figure 3) teaches that IL-10 and TNF-α are shown to be increased in NCGS patients.
The predictability or lack thereof in the art- there is no predictability based on the instant specification that statistically significant difference in measured amounts of 
The amount of direction or guidance present- appropriate guidance is provided in the specification for the claimed method to work in immunologically measuring amounts of IL-8, IL-10, TNF-α, and total IgE in blood sample.  However, the specification fails to provide guidance to enable the claimed method to associate measured amounts of the claimed biomarkers specifically with NCGS on the basis of statistically significant difference from predetermined control values of individual without NCGS which appear to be absent in Applicant’s disclosure.
The presence or absence of working examples- there are no working examples that show statistically significant differences in measured values of IL-8, IL-10, TNF-α, and total IgE in blood sample of NCGS individuals from corresponding control values of those having no NCGS, which is encompassed in the claimed invention. 
The quantity of experimentation necessary- it would require undue amount of experimentation for the skilled artisan to make and use the method as claimed, absent disclosure of expected IL-8, IL-10, TNF-α, and total IgE protein expression concentrations that are deemed to be associated with known NCGS individuals.
	As to the biomarkers IL-8, IL-10, TNF-α, and total IgE deemed to be associated with NCGS, the direction and guidance in the specification is notably limited to showing an example of multi-node interaction network identifying markers associated with NCGS using data mining in [0001, 0180] and Figure 1.  Paragraphs [0095-0102 and 0110-0119] provide that IL-8, IL-10, TNF-α, and total IgE biomarkers can be measured by specific antibodies specific thereto using conventional immunoassay techniques 
	The specification at paragraph [0072] defines “significant difference” as a significant difference in expression of a biomarker in a subject with the disease or syndrome of interest as compared to a healthy subject” and “any difference in protein amounts is statistically significant.”  In paragraph [0182] the protein biomarkers may be “associated with NCGS [having protein biomarker amounts that are different] in a statistically significant manner.”  However, the specification fails to specifically define or implicitly describe how these select protein biomarkers should be associated with NCGS and how statistically significantly different their amounts should be from predetermined control values measured from individuals known to not have NCGS.  Applicant’s disclosure lists IL-8, IL-10, TNF-α, and Total IgE in paragraphs [0006, 0096-0100] but fails to clearly set forth and provide what quantitative amounts these IL-8, IL-10, TNF-α, and Total IgE protein biomarkers are expected to encompass so as to be associated with NCGS and how statistically significantly different these amounts should be from predetermined control values measured from known individuals having no NCGS.  Additionally, nowhere in the specification provides the predetermined control values for each one of IL-8, IL-10, TNF-α, and Total IgE as a basis for statistically significant difference from measured amounts of IL-8, IL-10, TNF-α, and Total IgE in blood samples suspected to have NCGS so as determine that association with NCGS exists.

Based on this limited disclosure and direction, one of the skill in the art would not know how to use Applicant’s claimed method to measure and associate IL-8, IL-10, TNF-α, and total IgE proteins as specific biomarkers for NCGS patients, without undue experimentation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-5, 7-11, 15, 16, 18, 22, 23, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20190204341) in view of Volta (Biomarkers For Non-Celiac Gluten Sensitivity: A Tough, But Intriguing Challenge For Researchers. 16th International Coeliac Disease Symposium, 21-24 June, Prague, Czech Republic  (January 1, 2003, 18 pages). 
Anderson et al. teach measuring biomarkers associated with non-coeliac gluten sensitivity (NCGS; NCWS: non-coeliac wheat sensitivity) in an individual who may have NCGS (Figure 12; [0075]).  Anderson et al. teach obtaining blood plasma sample from the individuals; and, measuring an amount of IL-8 and IL-10 in the sample using flow cytometry.  Anderson et al. also teach measuring expression of TNF-Alpha and IP-10 in the samples ([0007, 0075, 0119]; Figure 12). 	

Volta teaches that patients with NCGS show increased levels of IL-10 and TNF-α in Figure 10.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Volta in showing increased IL-10 and TNF-α expression in NCGS patients into the method of Anderson because Anderson taught measuring levels of IL-8, IL-10, TNF-α, and IP-10 in determining the presence of NCGS in addition to CD, and Volta taught that IL-10 and TNF-α are experimentally shown to be increased in NCGS patients for use as protein biomarkers associated specifically to NCGS.  
	As to recitation of “statistically significant difference,” Applicant admits, by way of disclosure in paragraph [0072] that “significant difference [a term well within the knowledge of a skilled artisan that is determined empirically] is the expression of a biomarker in a subject with the disease or syndrome of interest as compared to a healthy subject is any difference in protein amounts that is statistically different.”  Absent evidence to the contrary, the teaching of Volta who qualifies as skilled artisan, showing increased expressions of both of IL-10 and TNF-α expression in NCGS is deemed to encompass statistically significant difference in value concentrations from those having no NCGS. 

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-5, 7-11, 15, 16, 18, 20, 22, 23, and 25 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on the combination of references being applied in the current rejection.

12.	Claims 17, 19, 20, 24, 26, and 27 are free of the prior art of record.

13.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 22, 2021